Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the originally filed specification does not define the outer surface of the bulbous portions as an obtuse angle as recited in claims 20 and 21.  While this angle can be discerned from the originally filed Figures, the specification does not define this configuration.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Barouh (US 2006/0199669) in view of Russell (US 2017/0001085), Storper (WO 93/06897) and Ciasullo (US 2017/0173423).  Note the basis for the rejections set forth in the office action filed August 30, 2021.  Regarding the amendments to claim 21, Ciasullo teaches a golf tee having protrusions (30) and space portions therebetween with a flexible portion (6) engaging the space portions.  Note Figures 3-5 showing the protrusions as bulbous portions that define an obtuse angle relative to the body of the tee.  Note paragraph [0018] of Ciasullo stating that the protrusions provide a friction fitting that must be overcome to adjust the tee.  Thus, given the teachings of both Storper and Ciasullo where the friction fitting created by the bulbous portions must be overcome to adjust the tee, it would have been obvious to one of ordinary skill in the art to form the bulbous portions of Storper such that they define an obtuse angle relative to the body of the tee in order to reduce the amount of frictional force that must be exerted to adjust the height of the tee.
Allowable Subject Matter
Claims 1-3 and 5-20 appear to read over the prior art of record.  
Response to Arguments
Applicant's arguments filed February 28, 2022 have been fully considered but they are not persuasive.  Regarding the objection to the specification, the applicant contends that the Figures adequately show the obtuse transition angle and thus, provide sufficient description of the limitation.  However, this objection has been maintained as while this feature can be discerned from the Figures, the specification itself does not provide proper antecedent basis for the claim terminology, namely the obtuse angle.  
Regarding the applicant’s argument that the drawings alone may provide a “written description” of an invention as required by 112, first paragraph, it is noted that the specification is objected to as not providing proper antecedent basis for the language.  The limitation for the “obtuse angle” has not been rejected under 35 U.S.C. 112, first paragraph.  Further, the office action does not state that the applicant does not have possession of the invention in stating that this feature can be discerned from the Figures.  The office action merely states that the specification itself does not provide proper antecedent basis for the limitation.  It is noted that this objection can be simply solved by an amendment to the specification setting forth this limitation.  
Applicant’s arguments directed to claims 1-3, 5-12 and 19 over the combination of Barouh, Russell and Storper have been considered but are deemed to be moot as this rejection has been withdrawn.  
Regarding claim 21, the applicant contends that the combination of Barouh in view of Russell, Storper and Ciasullo lacks the teaching for the “flexible connection between the flexible stop and the body” as recited.  However, this argument is not persuasive as the combination provides a flexible connection between the flexible stop and the body as recited.  Attention is directed to paragraphs [0028]-[0030] of Barouh stating that the stop (28) is slid up and down along the shaft to set a particular tee height.  Further, Barouh states that the stop may be made from rubber or plastic material. However, Barouh does not particularly teach the use of a flexible material. Russell reveals that it is known in the art of golf tees having a stop mounted thereon for setting the tee height to form the stop from a flexible material. Note Figure 3 and paragraph [0002]. Russell states that the flexible material permits the stop to be slid along the length of the tee. Note also paragraph [0013] of Russell stating that the stop is made from plastic material. It would have been obvious to one of ordinary skill in the art to form the stop of Barouh from a flexible plastic material such as taught by Russell in order to permit it to slide over the portions (26). It is noted that forming the stop from a flexible material obviously permits flexion in an angle between a plane of the stop and the longitudinal direction of the body. Note Figure 3 of Russell showing the flexion of the stop.  Thus, the combination of Barouh in view of Russell teaches a flexible connection between the flexible stop and the body as recited.  
The applicant also argues that Ciasullo does not teach the limitation for an entire circumference of each of the plurality of bulbous portions around an outer surface of the body,  a transition angle from the outer surface of the body at each of the space portions to an outer surface of the bulbous portions to be an obtuse angle.  However, this argument is not persuasive as the combination renders obvious this limitation.  The combination of Barouh in view of Russell and Storper teaches a plurality of bulbous portions extending radially from the body, however, it lacks the teaching for the bulbous portions to form an obtuse angle with respect to the body of the tee. Ciasullo teaches a golf tee having protrusions (30) and space portions therebetween with a flexible portion (60) engaging the space portions. Note Figures 3-5 showing the protrusions as bulbous portion that define an obtuse angle relative to the body of the tee. Note paragraph [0018] of Ciasullo stating that the protrusions provide a friction fitting that must be overcome to adjust the tee. Thus, given the teachings of both Storper and Ciasullo where the friction fitting created by the bulbous portions must be overcome to adjust the tee, it would have been obvious to one of ordinary skill in the art to form the bulbous portions of Storper such that they define an obtuse angle relative to the body of the tee in order to reduce the amount of frictional force that must be exerted in order to adjust the height of the tee. 
Further, it is noted that the references to Storper and Ciasullo teach that the frictional force between the stop and the protrusion is a result-effective variable, i.e., a variable which achieves a recognized result.  Note MPEP 2144.05(II)(B).  Both Storper and Ciasullo state that the friction between the protrusions and the stop must be overcome in order to adjust the height of the tee.  Because the angle between the bulbous protrusions and the body obviously contributes to this friction and is shown by Storper and Ciasullo to be varied, it is therefore considered to be part of the result-effective variable.  Thus, it would have been obvious to one of ordinary skill in the art to provide an obtuse angle between the circumference of the bulbous portions and the surface of the body at the space portions in order to adjust the amount of force required to overcome the friction between the protrusions and the flexible stop.  
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN B WONG whose telephone number is (571)272-4416. The examiner can normally be reached Monday-Friday 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on 571-272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B WONG/Primary Examiner, Art Unit 3711